UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 East Wisconsin Avenue Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:September 30, 2012 Item 1. Report to Stockholders. FundX Upgrader Funds 2012 Annual Report September 30, 2012 Flagship Upgrader Funds FundX Upgrader Fund FundX Aggressive Upgrader Fund FundX Conservative Upgrader Fund FundX Flexible Income Fund ETF Funds FundX ETF Aggressive Upgrader Fund FundX ETF Upgrader Fund Hedged Funds FundX Tactical Upgrader Fund FundX Tactical Total Return Fund FundX Upgrader Funds FundX Upgrader Funds Table of Contents Shareholder Letter 3 FundX Upgrader Fund Manager’s Discussion of Fund Performance 5 Performance Chart 6 Schedule of Investments 7 FundX Aggressive Upgrader Fund Manager’s Discussion of Fund Performance 8 Performance Chart 9 Schedule of Investments 10 FundX Conservative Upgrader Fund Manager’s Discussion of Fund Performance 11 Performance Chart 12 Schedule of Investments 13 FundX Flexible Income Fund Manager’s Discussion of Fund Performance 14 Performance Chart 15 Schedule of Investments 16 FundX ETF Aggressive Upgrader Fund Manager’s Discussion of Fund Performance 17 Performance Chart 18 Schedule of Investments 19 FundX ETF Upgrader Fund Manager’s Discussion of Fund Performance 20 Performance Chart 21 Schedule of Investments 22 FundX Tactical Upgrader Fund Manager’s Discussion of Fund Performance 23 Performance Chart 24 Schedule of Investments 25 FundX Tactical Total Return Fund Manager’s Discussion of Fund Performance 27 Performance Chart 28 Schedule of Investments 29 Statements of Assets and Liabilities 32 Statements of Operations 34 Statements of Changes in Net Assets 36 Financial Highlights 44 Notes to Financial Statements 52 Report of Independent Registered Public Accounting Firm 60 Expense Example 61 Additional Information 68 WWW.UPGRADERFUNDS.COM 1969 – DAL Investment Company is a Registered Investment Advisor (RIA) 1976 – The firm starts publishing NoLoad FundX newsletter. 2001 –The firm packages its most popular growth model as a mutual fund, introducing the FundX Upgrader Fund (FUNDX). 2002 – Inception of three additional funds:FundX Aggressive Upgrader Fund (HOTFX),FundX Conservative Upgrader Fund (RELAX), and FundX Flexible Income Fund (INCMX). 2007 – In response to requests for ETF-only portfolios, the firm creates FundX ETF Upgrader Fund (REMIX) and FundX ETF Aggressive Upgrader Fund (UNBOX), two funds that invest solely in exchange traded funds (ETFs). 2008 – The firm announces a new mutual fund that isn’t always fully invested: FundX Tactical Upgrader Fund (TACTX). 2009 – FundX Tactical Total Return Fund (TOTLX) combines the firm’s bond fund strategy with its Tactical approach. 2012 – DAL Investment Company is renamed FundX Investment Group. FundX Upgrader Funds The FundX Upgrader Funds are a series of eight mutual funds that invest in underlying mutual funds and exchange traded funds (ETFs) based on our Upgrading strategy. The Funds offer varying levels of potential risk and reward. Knowledgeable Portfolio Management We’ve been managing portfolios of noload mutual funds since 1969. We monitor thousands of mutual funds and ETFs, and make timely portfolio changes. A Strategy You Can Understand The Upgrading strategy ranks noload mutual funds and ETFs based on trailing 1, 3, 6 and 12-month performance, buying top performers, then holding them only while they remain top-ranked based on near-term performance. The FundX Upgrader Funds have the flexibility to invest both domestically and globally in the sectors, regions and strategies we identify as being in sync with current market leadership. A Portfolio that Responds to Market Changes Market leadership rotates between large-cap and small-cap stocks, growth and value styles of investing, and global geographic regions.We align the FundX Upgrader Fund portfolios with leadership trends. We move incrementally to top ranked funds in our scoring system by progressively selling the lower ranked funds and reinvesting in the new leaders. FundX Upgrader Funds September 30, 2012 Dear Shareholders, A year ago the outlook for stocks was dismal and few expected strong markets in 2012. Although markets ended 2011 relatively flat, the year ending September 30, 2012 has been one of the best years for the U.S. stock market in more than a decade. Markets leapt off the October 2011 lows, and despite a brief correction this spring, they have continued to surge forward in 2012. The key to success in this last year has been to simply participate.By staying invested in spite of uncertainty and dire warnings in the media, our portfolios have prospered.All of the FundX Upgrader Funds have participated in 2012’s gains through September 30, 2012. Since our last Annual Report, market leadership has changed – and the FundX Upgrader Fund portfolios have changed with it. In September 2011, precious metals and utilities were leading sectors, and many of the equity FundX Upgrader Funds had exposure to these areas. But these defensive positions lagged as the market rallied in 2012, and we replaced gold and utilities funds with investments in homebuilders, biotech and technology. The Funds also replaced mid-caps with leading large-cap U.S. growth funds and dividend-oriented funds. In a slow-growing economy, the biggest companies stand out because their earnings are more predictable. Investors turned to dividends as source of income in a low yield environment and for relative stability during volatile periods in the market. One consistent theme in the last year was that domestic U.S. stock markets continued to lead international markets. As a result, all of the FundX Upgrader Funds continued to be positioned almost entirely in the U.S. This may be changing, however, as international markets led in the third quarter of 2012. Our investment strategy is designed to respond to changing markets, so if international markets come back in favor, we’ll start investing the FundX Upgrader Funds in international mutual and exchange traded funds. In the global economy, investors need a global strategy like our Upgrading approach.While some global strategies have exposure to both domestic and international investments at all times, our strategy can be allocated entirely to the U.S. or entirely overseas. On the following pages of this Annual Report, please find specific details as to each Fund’s investment performance and a discussion of how each Fund portfolio has changed. Sincerely, Janet Brown President, FundX Investment Group WWW.UPGRADERFUNDS.COM - 3 - FundX Upgrader Funds Past performance does not guarantee future results. Mutual fund investing involves risk. Principal loss is possible. Because the Funds are “fund of funds”, an investor will indirectly bear the principal risks of the underlying funds, including but not limited to, risks associated with smaller companies, foreign securities, emerging markets, non-diversification, fixed income investments, and short sales. Because the fund invests in ETFs, it is subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a fund’s ability to sell its shares. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer term debt securities. References to other funds should not be interpreted as an offer of these securities. Diversification does not assure a profit or protect against a loss in a declining market. Beta measures the volatility of the fund, as compared to that of the overall market. The Market’s beta is set at 1.00; a beta higher than 1.00 is considered to be more volatile than the market, while a beta lower than 1.00 is considered to be less volatile. Standard Deviation is a statistical measure of a historical volatility of a mutual fund or portfolio, usually computed using 36 monthly returns. While the fund invests in no load Mutual Funds, management and other expenses still apply.Please refer to prospectus for further details. The information provided in this letter represents the opinion of the author and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Sector weighting and fund holdings are subject to change at any time and mention of them should not be construed as recommendations to buy or sell any security. Please refer to the Schedule of Investments in this report for further sector and holdings information. The S&P 500® Index is an unmanaged index generally representative of the market for the stocks of large sized U.S. companies. The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes. The Dow Jones Global Index® is a broad yet investable measure of the global stock market. It targets 95% coverage of markets open to foreign investment. The NASDAQ-100 Index includes 100 of the largest domestic and international non-financial securities listed on The Nasdaq Stock Market based on market capitalization. An investment cannot be made directly in an index. Current and future portfolio holdings are subject to risk. Must be preceded or accompanied by a prospectus. The FundX Upgrader Funds are distributed by Quasar Distributors, LLC. WWW.UPGRADERFUNDS.COM - 4 - FundX Upgrader Fund (FUNDX) This diversified global growth portfolio is primarily invested in core equity funds and ETFs, with limited exposure to more speculative funds and ETFs. As of September 30, 2012, FUNDX held 29 funds and ETFs. Following our Upgrading investment strategy, we attempt to capture significant market trends by shifting the FundX Upgrader Fund portfolios among mutual funds and ETFs as they become highly ranked in our scoring system. Although FUNDX can invest globally, for the 12 months ending September 30, our strategy effectively steered the Fund away from foreign stock funds and instead kept it consistently invested in domestic U.S. stock funds. Within the U.S., growth and dividend funds were in favor. These Funds topped our rankings this year, with slight shifts back and forth in relative strength between those two styles.As a result, FUNDX held a mix of growth funds, such as PIMCO StocksPlus and iShares S&P 500 Growth, and dividend funds like TCW Dividend Focused.This growth and value theme was also reflected in FUNDX’s 30% allocation to more speculative funds, which included both growth funds like PowerShares QQQ, as well as small-cap value ETFs like iShares Russell 200 Value. Among sector funds, FUNDX held a mix of homebuilders, which are benefiting from the recovery in housing, along with healthcare and biotech. Our strategy aims to profit from long-term market trends and seven positions have remained in the portfolio for more than a year.T. Rowe Price Health Science (PRHSX), PowerShares QQQ Trust (QQQ), iShares S&P 500 Growth Index (IVW) and two WisdomTree ETFs all showed great staying power and contributed to FUNDX’s return. Looking Ahead Considering the weakness of foreign markets and the relative underperformance of active strategies that have deviated from large-cap U.S. markets, it is easy to forget that markets change. History reminds us that different segments of the market go through extended periods of outperformance at different times. Large-cap U.S. stocks have led in recent years, but they won’t always be in favor. Over time, areas of the market that aren’t currently in favor will likely become attractive and add value. We expect that the coming years will look quite a bit different that recent markets, and we believe our flexible go-anywhere strategy will be able to take advantage of the inevitable shifts in future market leadership. WWW.UPGRADERFUNDS.COM - 5 - FundX Upgrader Fund FundX Upgrader Fund Value of $10,000 vs S&P 500 Index and Dow Jones Global Index This chart illustrates the performance of a hypothetical $10,000 investment, including reinvested dividends and distributions, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. Period FundX Upgrader Fund S&P 500 Index Dow Jones Global Index 1 Year 22.95% 30.20% 20.85% 3 Year 7.76% 13.20% 7.63% 5 Year -3.27% 1.05% -1.53% 10 Year 7.47% 8.01% 9.16% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.upgraderfunds.com. The Fund imposes a 2% redemption fee on shares held less than 30 days.Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. The S&P 500 Index is an unmanaged index generally representative of the market for the stocks of large sized U.S. companies.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes.The Dow Jones Global Index® is a broad yet investable measure of the global stock market. It targets 95% coverage of markets open to foreign investment. One cannot invest directly in an index. WWW.UPGRADERFUNDS.COM - 6 - FundX Upgrader Fund Schedule of Investments at September 30, 2012 Shares Value INVESTMENT COMPANIES: 99.7% Core Funds: 70.0% Goldman Sachs Capital Growth Fund $ ING Corporate Leaders Trust Fund iShares Dow Jones Select Dividend Index Fund iShares High Dividend Equity Fund iShares S&P 100 Index Fund iShares S&P 500 Growth Index Fund Mairs & Power Growth Fund Matthews Asian Growth & Income Fund PIMCO StocksPLUS Fund PIMCO StocksPLUS Total Return Fund TCW Dividend Focused Fund Vanguard Equity Income Fund Vanguard Growth ETF Vanguard Mega Cap 300 Growth Fund WisdomTree Dividend Top 100 Ex-Financial Trust WisdomTree LargeCap Dividend Trust Total Core Funds Speculative Funds: 29.7% Consumer Discretionary Select Sector SPDR Trust Consumer Staples Select Sector SPDR Trust Fidelity Capital Appreciation Fund iShares Nasdaq Biotechnology Index Fund PowerShares High Yield Equity Dividend Achievers Portfolio PowerShares QQQ Trust SPDR S&P Homebuilders ETF SPDR S&P Retail ETF T. Rowe Price Health Sciences T. Rowe Price New Horizons Fund Technology Select Sector SPDR Trust Touchstone Sands Capital Select Fund* Wells Fargo Advantage Growth Fund Total Speculative Funds Total Investment Companies (Cost $233,624,510) SHORT-TERM INVESTMENTS: 0.1% Fidelity Government Portfolio - Institutional, 0.01%# Total Short-Term Investments (Cost $239,971) Total Investments: 99.8% (Cost $233,864,481) Other Assets in Excess of Liabilities: 0.2% Net Assets: 100.0% $ * Non-income producing. # Annualized seven-day yield as of September 30, 2012. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 7 - FundX Aggressive Upgrader Fund (HOTFX) The FundX Aggressive Upgrader Fund takes on more risk in the hope of achieving higher potential returns over time. The Fund typically holds a greater portion of its portfolio in sector and other more aggressive funds than in core diversified funds. As of September 30, 2012, HOTFX held 24 funds and ETFs. As with our other equity funds, we manage HOTFX using our Upgrading investment strategy, which aims to track major market trends. Although HOTFX can invest globally, for the 12 months ending September 30, our strategy effectively steered the Fund away from foreign stock funds and instead kept it consistently invested in domestic U.S. stock funds. Within the U.S., growth and dividend funds were in favor. These funds topped our rankings this year, with slight shifts back and forth in relative strength between those two styles.As a result, HOTFX held a mix of growth funds, such as PIMCO StocksPlus and iShares S&P 500 Growth, and dividend funds like TCW Dividend Focused and PowerShares Hi-Yield Equity Dividend Achievers. HOTFX has more exposure to sector funds, and among these more concentrated funds and ETFs, HOTFX invested in homebuilders, which are benefiting from the recovery in housing, along with healthcare and biotech.At the start of the fiscal year (September 30, 2011) the Fund’s portfolio had about 20% in technology; one year later, that grew to 25%.Healthcare rose from 14% to 20% of the portfolio. Meanwhile, we cut exposure to the consumer defensive sector from 12% to 8%, and energy from 10% to 5% of the portfolio.This is a keen illustration of the continual changes we make to the FundX Upgrader Fund portfolios. Our strategy aims to profit from long-term market trends and a half a dozen underlying funds have remained in the portfolio for more than a year.T. Rowe Price Health Science (PRHSX), PowerShares QQQ Trust (QQQ) and iShares S&P 500 Growth Index (IVW) are three that showed great staying power and contributed significantly to HOTFX’s return. Looking Ahead Considering the weakness of foreign markets and the relative underperformance of active strategies that have deviated from large-cap U.S. markets, it is easy to forget that markets change. History reminds us that different segments of the market go through extended periods of outperformance at different times. Large-cap U.S. stocks have led in recent years, but they won’t always be in favor. Over time, areas of the market that aren’t currently in favor will likely become attractive and add value. We expect that the coming years will look quite a bit different that recent markets, and we believe our flexible go-anywhere strategy will be able to take advantage of the inevitable shifts in future market leadership. WWW.UPGRADERFUNDS.COM - 8 - FundX Aggressive Upgrader Fund FundX Aggressive Upgrader Fund Value of $10,000 vs S&P 500 Index and Dow Jones Global Index This chart illustrates the performance of a hypothetical $10,000 investment, including reinvested dividends and distributions, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. Period FundX Aggressive Upgrader Fund S&P 500 Index Dow Jones Global Index 1 Year 23.89% 30.20% 20.85% 3 Year 8.19% 13.20% 7.63% 5 Year -3.33% 1.05% -1.53% 10 Year 8.25% 8.01% 9.16% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.upgraderfunds.com. The Fund imposes a 2% redemption fee on shares held less than 30 days.Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. The S&P 500 Index is an unmanaged index generally representative of the market for the stocks of large sized U.S. companies.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes.The Dow Jones Global Index® is a broad yet investable measure of the global stock market. It targets 95% coverage of markets open to foreign investment. One cannot invest directly in an index. WWW.UPGRADERFUNDS.COM - 9 - FundX Aggressive Upgrader Fund Schedule of Investments at September 30, 2012 Shares Value INVESTMENT COMPANIES: 99.7% Core Funds: 39.4% Goldman Sachs Capital Growth Fund $ iShares Dow Jones Select Dividend Index Fund iShares High Dividend Equity Fund iShares S&P 100 Index Fund iShares S&P 500 Growth Index Fund PIMCO StocksPLUS Fund PIMCO StocksPLUS Total Return Fund TCW Dividend Focused Fund Vanguard Equity Income Fund Vanguard Mega Cap 300 Growth Fund Total Core Funds Speculative Funds: 60.3% Consumer Discretionary Select Sector SPDR Trust Healthcare Select Sector SPDR Trust iShares Nasdaq Biotechnology Index Fund iShares S&P Small Cap 600 Value Index Fund MFS Research Fund PowerShares High Yield Equity Dividend Achievers Portfolio PowerShares QQQ Trust SPDR S&P Homebuilders ETF SPDR S&P Retail ETF T. Rowe Price Health Sciences T. Rowe Price New Horizons Fund Technology Select Sector SPDR Trust Touchstone Sands Capital Select Fund* Wells Fargo Advantage Growth Fund Total Speculative Funds Total Investment Companies (Cost $64,029,533) SHORT-TERM INVESTMENTS: 0.3% Fidelity Government Portfolio - Institutional, 0.01%# Total Short-Term Investments (Cost $202,377) Total Investments: 100.0% (Cost $64,231,910) Liabilities in Excess of Other Assets: (0.0)% ) Net Assets: 100.0% $ * Non-income producing. # Annualized seven-day yield as of September 30, 2012. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 10 - FundX Conservative Upgrader Fund (RELAX) The FundX Conservative Upgrader is used by many investors as a complete balanced portfolio because it targets a judicious mix of 60% in core equity funds and 40% in our Flexible Income strategy. As of September 30, 2012, RELAX held 25 funds and ETFs. In the 12 months ending September 30, both the equity and fixed income components of the portfolio contributed positively to the Fund’s return. The equity component uses only core diversified stock funds and ETFs. Although RELAX’s equity exposure can hold both foreign and domestic funds, the Fund’s equity component was primarily invested in U.S. funds for the past year.Within the U.S., growth and dividend funds were in favor this year, with slight shifts back and forth in relative strength between those two styles. This led us to invest the equity portion of RELAX in a mix of growth funds, such as PIMCO StocksPlus and iShares S&P 500 Growth, and dividend funds like TCW Dividend Focused. On the fixed income side, we increased exposure to intermediate-term investment-grade corporate bonds from 32% to 42% of the mix over the trailing 12 months.We reduced exposure to global funds from 10% to just 2%, and emerging markets bonds from 5% to less than 2%. Diversification remained a consistent theme throughout the year, with many styles of funds represented.Six funds remained in the RELAX portfolio for the whole 12-month period, including DoubleLine Total Return and Vanguard Wellesley Income, which contributed to the Fund’s return, and iShares Barclays 1-3 Year Credit ETF, which provided stability. Looking Ahead Considering the weakness of foreign markets and the relative underperformance of active strategies that have deviated from large-cap U.S. markets, it is easy to forget that markets change. History reminds us that different segments of the market go through extended periods of outperformance at different times. Large-cap U.S. stocks have led in recent years, but they won’t always be in favor. Over time, areas of the market that aren’t currently in favor will likely become attractive and add value. In both stock and bond markets, we expect that the coming years will look quite a bit different that recent markets, and we believe our flexible go-anywhere strategy will be able to take advantage of the inevitable shifts in future market leadership. WWW.UPGRADERFUNDS.COM - 11 - FundX Conservative Upgrader Fund FundX Conservative Upgrader Fund Value of $10,000 vs S&P 500 Index and Dow Jones Global Index This chart illustrates the performance of a hypothetical $10,000 investment, including reinvested dividends and distributions, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. Period FundX Conservative Upgrader Fund S&P 500 Index Dow Jones Global Index 1 Year 15.88% 30.20% 20.85% 3 Year 6.81% 13.20% 7.63% 5 Year 0.51% 1.05% -1.53% 10 Year 7.58% 8.01% 9.16% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.upgraderfunds.com. The Fund imposes a 2% redemption fee on shares held less than 30 days.Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. The S&P 500 Index is an unmanaged index generally representative of the market for the stocks of large sized U.S. companies.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes.The Dow Jones Global Index® is a broad yet investable measure of the global stock market. It targets 95% coverage of markets open to foreign investment. One cannot invest directly in an index. WWW.UPGRADERFUNDS.COM - 12 - FundX Conservative Upgrader Fund Schedule of Investments at September 30, 2012 Shares Value INVESTMENT COMPANIES: 99.7% Bond Funds: 35.1% DoubleLine Core Fixed Income Fund $ DoubleLine Total Return Bond Fund Fidelity Total Bond Fund Guggenheim BulletShares 2013 ETF iShares Barclays 1-3 Year Credit Fund Ivy High Income Fund Mainstay High Yield Corporate Bond Fund Payden & Rygel Emerging Market Bond Fund PIMCO Global Bond Fund (USD Hedged) PIMCO Income Fund PIMCO Low Duration Fund Vanguard Total Bond Market ETF Total Bond Funds Core Funds: 59.4% ING Corporate Leaders Trust Fund iShares Dow Jones Select Dividend Index Fund iShares High Dividend Equity Fund iShares S&P 100 Index Fund iShares S&P 500 Growth Index Fund PIMCO StocksPLUS Fund PIMCO StocksPLUS Total Return Fund TCW Dividend Focused Fund Vanguard Equity Income Fund Vanguard Growth ETF Vanguard Mega Cap 300 Growth Fund WisdomTree LargeCap Dividend Trust Total Core Funds Total Return Funds: 5.2% Vanguard Wellesley Income Fund Total Total Return Funds Total Investment Companies (Cost $44,008,824) SHORT-TERM INVESTMENTS: 0.0% Fidelity Government Portfolio - Institutional, 0.01%# Total Short-Term Investments (Cost $656) Total Investments: 99.7% (Cost $44,009,480) Other Assets in Excess of Liabilities: 0.3% Net Assets: 100.0% $ * Non-income producing. # Annualized seven-day yield as of September 30, 2012. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 13 - FundX Flexible Income Fund (INCMX) The FundX Flexible Income Fund is a dynamic portfolio that invests primarily in bond funds and ETFs from key segments of the fixed income universe.It aims to continually align with current bond market leadership and to actively navigate changing interest rate environments.INCMX may also invest in alternatives to pure bond funds, such as hedged, market neutral, arbitrage, long/short or balanced funds, when we believe such funds offer an advantage. As of September 30, 2012, INCMX held 16 funds and ETFs. The portfolio is dominated by intermediate-term investment-grade corporate bonds, which now make up 42% of the mix.We reduced exposure to global funds from 10% to just 2%, and to emerging markets bonds from 5% to less than 2%.We started the year with about 13% of the portfolio in Treasury and mortgage-backed debt, and ended the year with no funds dedicated exclusively to governments. Average duration has shortened slightly, starting the year at 4.6 years and ending it at 3.7 years.Overall credit quality ended the year around where it started at BBB (based on Standard and Poors’ rating system). Proportionately, the biggest contributors to the Fund’s return came from high yield bond funds.Although high yield funds comprised about 14% of the portfolio on average (just under 18% at year-end), they provided 25% of the Fund’s return for the year.We can attribute over 40% of the return to intermediate corporate and strategic funds, though they comprised about 33% of the overall portfolio on average.Government bond funds, including Treasuries and GNMAs brought about 5% of the gain, though they made up about 7% of the mix on average. Diversification remained a consistent fixed income theme throughout the year, with many styles of funds represented.A core of six funds remained in the portfolio for the whole 12-month period, including DoubleLine Total Return, Vanguard Wellesley and Fidelity Investment Grade Bond, and these three positions contributed to the Fund’s index-beating performance. Looking Ahead Bonds have produced good returns over the last year, but it is painful to look at current yields and consider potentially challenging periods ahead. Fortunately, there are many different types of opportunities within fixed income, and our current portfolio allows us to earn a competitive yield while things unfold. We are prepared for – and would find it encouraging to see – the broader bond market environment shift from one of fear and historically low yields to one of renewed growth and potentially rising interest rates. This could set the stage for appreciably higher long-term returns. Although some fear the prospect of rising rates, we feel well prepared for this possibility, and we believe that the flexibility of our strategy may allow us to capitalize on a rising-rate trend. WWW.UPGRADERFUNDS.COM - 14 - FundX Flexible Income Fund FundX Flexible Income Fund Value of $10,000 vs Barclays Capital Aggregate Bond Index This chart illustrates the performance of a hypothetical $10,000 investment, including reinvested dividends and distributions, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. Period FundX Flexible Income Fund Barclays Capital Aggregate Bond Index 1 Year 8.10% 5.16% 3 Year 5.64% 6.19% 5 Year 4.82% 6.53% 10 Year 6.11% 5.32% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.upgraderfunds.com. The Fund imposes a 2% redemption fee on shares held less than 30 days.Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. The Barclays Capital Aggregate Bond Index is a market value-weighted index that tracks the daily price and total return performance of fixed-rate, publicly placed, dollar-denominated, and non-convertible investment grade debt issues with at least $100 million par amount outstanding and with at least one year of final maturity.Returns include reinvested dividends but reflect no deduction for fees, expenses, or taxes. One cannot invest directly in an index. WWW.UPGRADERFUNDS.COM - 15 - FundX Flexible Income Fund Schedule of Investments at September 30, 2012 Shares Value INVESTMENT COMPANIES: 99.4% Bond Funds: 88.4% DoubleLine Core Fixed Income Fund $ DoubleLine Total Return Bond Fund Dreyfus Investment Grade Intermediate Income Fund Fidelity Investment Grade Bond Fund Fidelity Total Bond Fund Guggenheim BulletShares 2013 ETF iShares Barclays 1-3 Year Credit Fund Ivy High Income Fund Mainstay High Yield Corporate Bond Fund Payden & Rygel Emerging Market Bond Fund PIMCO Global Bond Fund (USD Hedged) PIMCO Income Fund PIMCO Low Duration Fund Vanguard Total Bond Market ETF Total Bond Funds Total Return Funds: 11.0% Merger Fund Vanguard Wellesley Income Fund Total Total Return Funds Total Investment Companies (Cost $128,518,322) SHORT-TERM INVESTMENTS: 0.4% Fidelity Government Portfolio - Institutional, 0.01%# Total Short-Term Investments (Cost $486,843) Total Investments: 99.8% (Cost $129,005,165) Other Assets in Excess of Liabilities: 0.2% Net Assets: 100.0% $ # Annualized seven-day yield as of September 30, 2012. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 16 - FundX ETF Aggressive Upgrader Fund (UNBOX) FundX ETF Aggressive Upgrader Fund may invest in exchange traded funds (ETFs) of various sectors and styles and is intended for investors willing to undertake above-average risk in return for the potential of achieving long-term growth.Sector-specific ETFs typically comprise a large component of the UNBOX portfolio. As of September 30, 2012, UNBOX held 13 ETFs. We made many changes to the UNBOX portfolio over the last year. At the start of this 12-month period, 31% of the portfolio was invested in energy, silver, gold mining, consumer staples and utilities sector funds.Then, starting in January, we replaced those positions with leading health care, biotech, homebuilder, real estate and consumer discretionary ETFs. Many of these positions have continued to earn a place in the portfolio as of September 30, 2012. Technology was another strong area of the market, and UNBOX had exposure to this area through PowerShares QQQ Trust, which tracks the tech-heavy NASDAQ 100 index, and SPDR Technology, which was added in March. During the year, we replaced mid- and small-cap growth funds, which had made up 30% of the portfolio, with leading sector funds. As a result, UNBOX’s sector fund exposure more than doubled from 31% to 68% by the end of the fiscal year. UNBOX now holds a diverse mix of strong-performing sectors as well as 15% in large-cap growth ETFs. Looking Ahead Considering the weakness of foreign markets and the relative underperformance of active strategies that have deviated from large-cap U.S. markets, it is easy to forget that markets change. History reminds us that different segments of the market go through extended periods of outperformance at different times. Large-cap U.S. stocks have led in recent years, but they won’t always be in favor. Over time, areas of the market that aren’t currently in favor will likely become attractive and add value. We expect that the coming years will look quite a bit different that recent markets, and we believe our flexible go-anywhere strategy will be able to take advantage of the inevitable shifts in future market leadership. WWW.UPGRADERFUNDS.COM - 17 - FundX ETF Aggressive Upgrader Fund FundX ETF Aggressive Upgrader Fund Value of $10,000 vs S&P 500 Index and Dow Jones Global Index This chart illustrates the performance of a hypothetical $10,000 investment, including reinvested dividends and distributions, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. Period FundX ETF Aggressive S&P 500 Index Dow Jones Global Index 1 Year 20.49% 30.20% 20.85% 3 Year 5.28% 13.20% 7.63% 5 Year -3.33% 1.05% -1.53% Since Inception (1/31/07) 0.38% 2.23% 0.63% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.upgraderfunds.com. The S&P 500 Index is an unmanaged index generally representative of the market for the stocks of large sized U.S. companies.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes.The Dow Jones Global Index® is a broad yet investable measure of the global stock market. It targets 95% coverage of markets open to foreign investment. One cannot invest directly in an index. WWW.UPGRADERFUNDS.COM - 18 - FundX ETF Aggressive Upgrader Fund Schedule of Investments at September 30, 2012 Shares Value INVESTMENT COMPANIES: 99.8% Core Funds: 14.9% iShares S&P 100 Index Fund $ iShares S&P 500 Growth Index Fund Total Core Funds Speculative Funds: 84.9% Consumer Discretionary Select Sector SPDR Trust Consumer Staples Select Sector SPDR Trust Healthcare Select Sector SPDR Trust iShares Cohen & Steers Realty Majors Index Fund iShares Dow Jones US Telecom Fund iShares Nasdaq Biotechnology Index Fund iShares S&P Small Cap 600 Value Index Fund iShares Silver Trust* PowerShares QQQ Trust SPDR S&P Homebuilders ETF Technology Select Sector SPDR Trust Total Speculative Funds Total Investment Companies (Cost $8,479,441) SHORT-TERM INVESTMENTS: 2.9% Fidelity Government Portfolio - Institutional, 0.01%# Total Short-Term Investments (Cost $286,841) Total Investments: 102.7% (Cost $8,766,282) Liabilities in Excess of Other Assets: (2.7)% ) Net Assets: 100.0% $ * Non-income producing. # Annualized seven-day yield as of September 30, 2012. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 19 - FundX ETF Upgrader Fund (REMIX) The FundX ETF Upgrader Fund invests only in exchange traded funds (ETFs). The Fund invests primarily in diversified equity funds and may have limited exposure to sector ETFs.It is managed for investors seeking long-term growth with average stock market volatility. As of September 30, 2012, REMIX held 19 ETFs. REMIX can invest globally, but for the 12 months ending September 30, our strategy effectively steered the Fund away from foreign stock ETFs and instead kept it consistently invested in domestic U.S. stock ETFs. Within the U.S., growth and dividend funds were in favor for most of the year and REMIX held a combination of leading large-cap ETFs, including several growth funds and several high-dividend-paying funds. As value funds began to replace growth funds in our performance-based rankings, we replaced REMIX’s mid-cap and small-cap growth ETFs with small- and mid-cap value ETFs.Technology was another strong area of the market and during the year, REMIX’s exposure to PowerShares QQQ Trust, which tracks the tech-heavy NASDAQ 100 Index, doubled from 5% to 10% of the portfolio. Sector-specific ETFs typically comprise about 8% to 10% of this portfolio. Throughout the course of the fiscal year, we shifted the mix of sector ETFs from energy, silver, gold mining, consumer staples and utilities, to a different range of industries: health care, biotech, homebuilders, real estate and consumer discretionary. Looking Ahead Considering the weakness of foreign markets and the relative underperformance of active strategies that have deviated from large-cap U.S. markets, it is easy to forget that markets change. History reminds us that different segments of the market go through extended periods of outperformance at different times. Large-cap U.S. stocks have led in recent years, but they won’t always be in favor. Over time, areas of the market that aren’t currently in favor will likely become attractive and add value. We expect that the coming years will look quite a bit different that recent markets, and we believe our flexible go-anywhere strategy will be able to take advantage of the inevitable shifts in future market leadership. WWW.UPGRADERFUNDS.COM - 20 - FundX ETF Upgrader Fund FundX ETF Upgrader Fund Value of $10,000 vs S&P 500 Index and Dow Jones Global Index This chart illustrates the performance of a hypothetical $10,000 investment, including reinvested dividends and distributions, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. Period FundX ETF Upgrader S&P 500 Index Dow Jones Global Index 1 Year 21.39% 30.20% 20.85% 3 Year 7.52% 13.20% 7.63% 5 Year -3.79% 1.05% -1.53% Since Inception (1/31/07) -1.40% 2.23% 0.63% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.upgraderfunds.com. The S&P 500 Index is an unmanaged index generally representative of the market for the stocks of large sized U.S. companies.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes.The Dow Jones Global Index® is a broad yet investable measure of the global stock market. It targets 95% coverage of markets open to foreign investment. One cannot invest directly in an index. WWW.UPGRADERFUNDS.COM - 21 - FundX ETF Upgrader Fund Schedule of Investments at September 30, 2012 Shares Value INVESTMENT COMPANIES: 99.8% Core Funds: 72.4% iShares Dow Jones Select Dividend Index Fund $ iShares High Dividend Equity Fund iShares S&P 100 Index Fund iShares S&P 500 Growth Index Fund SPDR Series Trust S&P 500 Growth Vanguard Mega Cap 300 Growth Fund WisdomTree Dividend Top 100 Ex-Financial Trust WisdomTree LargeCap Dividend Trust Total Core Funds Speculative Funds: 27.4% Consumer Discretionary Select Sector SPDR Trust Consumer Staples Select Sector SPDR Trust Healthcare Select Sector SPDR Trust iShares Cohen & Steers Realty Majors Index Fund iShares Dow Jones US Telecom Fund iShares Nasdaq Biotechnology Index Fund iShares S&P Small Cap 600 Value Index Fund PowerShares High Yield Equity Dividend Achievers Portfolio PowerShares QQQ Trust SPDR S&P Homebuilders ETF Technology Select Sector SPDR Trust Total Speculative Funds Total Investment Companies (Cost $7,492,915) SHORT-TERM INVESTMENTS: 0.3% Fidelity Government Portfolio - Institutional, 0.01%# Total Short-Term Investments (Cost $20,728) Total Investments: 100.1% (Cost $7,513,643) Liabilities in Excess of Other Assets: (0.1)% ) Net Assets: 100.0% $ * Non-income producing. # Annualized seven-day yield as of September 30, 2012. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 22 - FundX Tactical Upgrader Fund (TACTX) The Tactical Upgrader Fund does not invest in bonds or bond funds. Instead, TACTX buys stock-based mutual funds (mainly ETFs), but uses a flexible strategy designed to limit risk. We systematically sell into market rallies and buy into corrections. Over time, we believe the Fund can offer investors aless volatile growth-oriented solution than being fully invested in stocks. The Fund is intended for investors who are willing to accept a lower return in strong advances in exchange for active risk management. To manage risk, we may hold considerable cash in TACTX and use a variety of options strategies to complement our mutual fund and ETF holdings. Some of these strategies are designed to generate income; others are used as a hedge. They aim to provide downside protection when the portfolio is invested, and, in some cases, they may provide upside participation when the portfolio is mainly in cash or tightly hedged. The trailing 12 months ushered in substantial gains for equity markets. Our risk-managed approach managed to smooth out much of the choppiness of the last year’s advance.We use a series of quantitative models to assess market risk, and at the end of the first quarter of 2012, our models indicated that the market was overbought and investor sentiment was complacent. This prompted us to take a defensive stance that helped TACTX hold up well in the second quarter correction.As our models shifted from over-bought to over-sold and stocks stabilized, we added market exposure at more attractive valuations. Though TACTX gained less in the final four months of the fiscal year, it had some periods of pronounced strength.July was an especially strong month for our Tactical approach. We took advantage of some volatility and brought in a higher return than the benchmark index that month. There were a number of pullbacks in the year-long stock market rally, and TACTX tended to be a little early adding exposure into those corrections. Ultimately, buying into these dips led to gains. Looking Ahead As we enter a new fiscal year our modelsno longer view the market as over-bought. We are cautiously optimistic and we have positioned TACTX to participate in market strength. We expect a continued uncertain environment through the U.S. election, the fiscal cliff and debt ceiling debates, the resolution of the euro debt crisis and ongoing instability in the Middle East. Despite this uncertainty, we are optimistic about global prospects based on valuations, market action and monetary support. We continue seeking to participate in global opportunities – but we are also committed to limiting drawdowns in the event conditions deteriorate. WWW.UPGRADERFUNDS.COM - 23 - FundX Tactical Upgrader Fund FundX Tactical Upgrader Fund Value of $10,000 vs S&P 500 Index and Dow Jones Global Index This chart illustrates the performance of a hypothetical $10,000 investment, including reinvested dividends and distributions, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. Period FundX Tactical Upgrader S&P 500 Index Dow Jones Global Index 1 Year 8.08% 30.20% 20.85% 3 Year 4.81% 13.20% 7.63% Since Inception (2/29/08) -4.74% 4.03% 0.54% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.upgraderfunds.com. The Fund imposes a 2% redemption fee on shares held less than 30 days.Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. The S&P 500 Index is an unmanaged index generally representative of the market for the stocks of large sized U.S. companies.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes.The Dow Jones Global Index® is a broad yet investable measure of the global stock market. It targets 95% coverage of markets open to foreign investment. One cannot invest directly in an index. WWW.UPGRADERFUNDS.COM - 24 - FundX Tactical Upgrader Fund Schedule of Investments at September 30, 2012 Shares Value INVESTMENT COMPANIES: 61.2% Core Funds: 38.3% iShares S&P 100 Index Fund $ iShares S&P 500 Growth Index Fund SPDR S&P 500 ETF Vanguard European Stock ETF Total Core Funds Speculative Funds: 22.9% iShares Dow Jones US Telecom Fund iShares Russell 2000 Index Fund PowerShares QQQ Trust Technology Select Sector SPDR Trust Total Speculative Funds Total Investment Companies (Cost $26,502,185) Contracts (100 shares per contract) PURCHASED OPTIONS: 0.8% Call Options : 0.0% iShares Russell 2000 Index Fund, Expiration 10/20/12 Strike $85* Total Call Options Put Options: 0.8% SPDR S&P 500 ETF, Expiration 10/20/12, Strike Price $143* SPDR S&P 500 ETF, Expiration 10/20/12, Strike Price $144* SPDR S&P 500 ETF, Expiration 11/17/12, Strike Price $143* Total Put Options Total Purchased Options (Cost $351,952) Shares/Par Value SHORT-TERM INVESTMENTS: 28.7% Fidelity Government Portfolio - Institutional, 0.01%# United States Treasury Bills, Maturity Date 10/11/12, 0.048% United States Treasury Bills, Maturity Date 11/29/12, 0.058% United States Treasury Bills, Maturity Date 12/06/12, 0.071% Total Short-Term Investments (Cost $12,747,123) Total Investments: 90.7% (Cost $39,601,260) Other Assets in Excess of Liabilities: 9.3% Net Assets: 100.0% $ * Non-income producing. # Annualized seven-day yield as of September 30, 2012. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 25 - FundX Tactical Upgrader Fund Schedule of Options Written at September 30, 2012 Contracts (100 shares per contract) Value Put Options Written iShares Russell 2000 Index, Expiration 10/20/12, Strike Price $81* $ ) Total Put Options Written (Premiums received $19,266) $ ) * Non-income producing. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 26 - FundX Tactical Total Return Fund (TOTLX) The Tactical Total Return Fund seeks to find ways to make money for investors across a variety of conditions affecting both the equity and fixed income markets.It does this by combining the hedged equity approach of the FundX Tactical Upgrader Fund with the dynamic approach of the FundX Flexible Income Fund. TOTLX can be primarily invested in bond funds or in the Tactical hedged-equity approach, but during much of the 12 months ending September 30, TOTLX was invested roughly 50% in bonds with the other half in our hedged Tactical strategy. On the hedged-equity side of the portfolio, our risk-managed approach managed to smooth out much of the choppiness of last year’s advance.We use a series of quantitative models to assess stock market risk, and at the end of the first quarter of 2012, our models indicated that the market was overbought and investor sentiment was complacent. This prompted us to takea defensive stance that helped TOTLX hold up well in the second quarter correction.As our models shifted from over-bought to over-sold and stocks stabilized, we added market exposure at more attractive valuations. Though TOTLX gained less in the final four months of the fiscal year, it had some periods of pronounced strength.July was an especially strong month for our Tactical approach. We took advantage of some volatility and brought in a higher return than the benchmark index that month. There werea number of pullbacks in the year-long rally, and our Tactical model tended to be a little early adding exposure into those corrections. Ultimately, buying into these dips led to gains. The Flexible Income component of TOTLX is largely composed by intermediate-term investment-grade corporate bonds.We reduced exposure to global funds from 10% to just 2%, and to emerging markets bonds from 5% to less than 2%.We started the year with about 13% of the Fund’s fixed income exposurein Treasury and mortgage-backed debt, and ended the year with no funds dedicated exclusively to governments. Average duration has shortened slightly, starting the year at 4.6 years and ending it at 3.7 years.Overall credit quality ended the year around where it started at BBB (based on Standard and Poors’ rating system). Proportionately, the biggest contributors to this component of the Fund’s return came from high yield bond funds.Although high yield funds comprised about 14% of the Fund’s fixed income exposure on average (just under 18% at year-end), they provided 25% of the Fund’s return for the year.We can attribute over 40% of the return to intermediate corporate and strategic funds, though they comprised about 33% of the overall portfolio on average.Government bond funds, including Treasuries and GNMAs brought about 5% of the gain, though they made up about 7% of the mix on average. Diversification remained a consistent fixed income theme throughout the year, with many styles of funds represented, ranging from short term to intermediate term, junk bonds to Treasuries and even including global and emerging market bonds. Looking Ahead As we enter a new fiscal year, our models no longer view the equity market as over-bought. We are cautiously optimistic and believe the TOTLX portfolio is positioned to participate in market strength. Bonds have produced good returns over the last year, but it is painful to look at current yields and consider potentially challenging periods ahead. Fortunately, there are many different types of opportunities within fixed income, and our current portfolio allows us to earn a competitive yield while things unfold. We are prepared for – and would find it encouraging to see – the broader bond market environment shift from one of fear and historically low yields to one of renewed growth and potentially rising interest rates. This could set the stage for appreciably higher long-term returns. Although some fear the prospect of rising rates, we feel well prepared for this possibility, and we believe that the flexibility of our strategy may allow us to capitalize on a rising-rate trend. WWW.UPGRADERFUNDS.COM - 27 - FundX Tactical Total Return Fund FundX Tactical Total Return Fund Value of $10,000 vs S&P 500 Index, Barclays Capital Aggregate Bond Index and Blended 50% S&P 500 Index/50% Barclays Capital Aggregate Bond Index This chart illustrates the performance of a hypothetical $10,000 investment, including reinvested dividends and distributions, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. Blended 50% S&P 500 Index/ Period FundX Tactical Total Return S&P 500 Index Barclays Capital Aggregate Bond Index 50% Barclays Capital Aggregate Bond Index 1 Year 7.33% 30.20% 5.16% 17.41% 3 Year 4.26% 13.20% 6.19% 10.13% Since Inception (5/29/09) 5.07% 16.82% 6.89% 12.27% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.upgraderfunds.com. The Fund imposes a 2% redemption fee on shares held less than 30 days.Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. The S&P 500 Index is an unmanaged index generally representative of the market for the stocks of large sized U.S. companies.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes.The Barclays Capital Aggregate Bond Index is a market value-weighted index that tracks the daily price and total return performance of fixed-rate, publicly placed, dollar-denominated, and non-convertible investment grade debt issues with at least $100 million par amount outstanding and with at least one year of final maturity.Returns include reinvested dividends but reflect no deduction for fees, expenses, or taxes. One cannot invest directly in an index. WWW.UPGRADERFUNDS.COM - 28 - FundX Tactical Total Return Fund Schedule of Investments at September 30, 2012 Shares Value INVESTMENT COMPANIES: 74.0% Bond Funds: 37.5% DoubleLine Core Fixed Income Fund $ DoubleLine Total Return Bond Fund Fidelity Total Bond Fund Guggenheim BulletShares 2013 ETF iShares Barclays 1-3 Year Credit Fund Ivy High Income Fund Mainstay High Yield Corporate Bond Fund Payden & Rygel Emerging Market Bond Fund PIMCO Global Bond Fund (USD Hedged) PIMCO Income Fund PIMCO Low Duration Fund Vanguard Total Bond Market ETF Total Bond Funds Core Funds: 20.9% iShares S&P 100 Index Fund iShares S&P 500 Growth Index Fund SPDR S&P 500 ETF Vanguard European Stock ETF Total Core Funds Speculative Funds: 12.5% iShares Dow Jones US Telecom Fund iShares Russell 2000 Index Fund PowerShares QQQ Trust Technology Select Sector SPDR Trust Total Speculative Funds Total Return Funds: 3.1% Vanguard Wellesley Income Fund Total Total Return Funds Total Investment Companies (Cost $5,827,675) The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 29 - FundX Tactical Total Return Fund Schedule of Investments at September 30, 2012, Continued Contracts (100 shares per contract) Value PURCHASED OPTIONS: 0.5% Call Options: 0.0% 30 iShares Russell 2000 Index Fund, Expiration 10/20/12 Strike $85* $ Total Call Options Put Option: 0.5% 50 SPDR S&P 500 ETF, Expiration 10/20/12, Strike Price $143* SPDR S&P 500 ETF, Expiration 10/20/12, Strike Price $144* 50 SPDR S&P 500 ETF, Expiration 11/17/12, Strike Price $143* Total Put Options Total Purchased Options (Cost $35,195) Shares/Par Value SHORT-TERM INVESTMENTS: 22.3% Fidelity Government Portfolio - Institutional, 0.01%# United States Treasury Bills, Maturity Date 10/11/12, 0.048% United States Treasury Bills, Maturity Date 11/29/12, 0.058% United States Treasury Bills, Maturity Date 12/06/12, 0.071% Total Short-Term Investments (Cost $1,820,028) Total Investments: 96.8% (Cost $7,682,898) Other Assets in Excess of Liabilities: 3.2% Net Assets: 100.0% $ * Non-income producing. # Annualized seven-day yield as of September 30, 2012. Schedule of Options Written at September 30, 2012 Contracts (100 shares per contract) Value Put Options Written 30 iShares Russell 2000 Index, Expiration 10/20/12, Strike Price $81* $ ) Total Put Options Written (Premiums received $1,927) $ ) * Non-income producing. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 30 - FundX Upgrader Funds (This Page Intentionally Left Blank.) WWW.UPGRADERFUNDS.COM - 31 - FundX Upgrader Funds Statements of Assets and Liabilities at September 30, 2012 FundX FundX Aggressive FundX Conservative FundX Flexible Upgrader Fund Upgrader Fund Upgrader Fund Income Fund ASSETS Investments in securities, at value (identified cost $233,864,481, $64,231,910, $44,009,480 and $129,005,165, respectively) (Note 2) $ Cash — Deposits at brokers for written options — Receivables: Investment securities sold — Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Written Options, at value (Premiums received of $0, $0, $0 and $0, respectively) — Payables: Investment securities purchased Fund shares redeemed Investment advisory fees, net Due to custodian — — — Adminstration fees Custody fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ Net assets applicable to shares outstanding $ Shares outstanding; unlimited number of shares authorized without par value Net asset value, offering and redemption price per share $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed (accumulated) net investment income (loss) Accumulated net realized gain (loss) on investments ) ) ) Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 32 - FundX Upgrader Funds Statements of Assets and Liabilities at September 30, 2012, Continued FundX ETF Aggressive FundX ETF FundX Tactical FundX Tactical Upgrader Fund Upgrader Fund Upgrader Fund Total Return Fund ASSETS Investments in securities, at value (identified cost $8,766,282, $7,513,643, $39,601,260 and $7,682,898, respectively) (Note 2) $ Cash — — Deposits at brokers for written options — — Receivables: Investment securities sold — — Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Written Options, at value (Premiums received of $0, $0, $19,266 and $1,927, respectively) — — Payables: Investment securities purchased Fund shares redeemed Investment advisory fees, net Due to custodian — Adminstration fees Custody fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ Net assets applicable to shares outstanding $ Shares outstanding; unlimited number of shares authorized without par value Net asset value, offering and redemption price per share $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed (accumulated) net investment income (loss) ) Accumulated net realized gain (loss) on investments ) ) ) Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 33 - FundX Upgrader Funds Statements of Operations For the Year Ended September 30, 2012 FundX FundX Aggressive FundX Conservative FundX Flexible Upgrader Fund Upgrader Fund Upgrader Fund Income Fund INVESTMENT INCOME Dividends $ Interest 94 19 25 — Total investment income EXPENSES (NOTE 3) Investment advisory fees Transfer agent fees Fund accounting fees Administration fees Reports to shareholders Custody fees Audit fees Registration fees Trustee fees Miscellaneous expenses Chief Compliance Officer fees Interest expense (Note 6) Legal fees Insurance expense Total expenses Plus: prior year fees waived subject to recoupment — Less: fees waived — Less: expenses paid indirectly (Note 3) Net expenses Net investment income (loss) REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on: Investments Written options — Net realized gains Capital gain distributions from regulated investment companies Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 34 - FundX Upgrader Funds Statements of Operations For the Year Ended September 30, 2012, Continued FundX ETF Aggressive FundX ETF FundX Tactical FundX Tactical Upgrader Fund Upgrader Fund Upgrader Fund Total Return Fund INVESTMENT INCOME Dividends $ Interest 6 5 Total investment income EXPENSES (NOTE 3) Investment advisory fees Transfer agent fees Fund accounting fees Administration fees Reports to shareholders Custody fees Audit fees Registration fees Trustee fees Miscellaneous expenses Chief Compliance Officer fees Interest expense (Note 6) — — Legal fees Insurance expense Total expenses Plus: prior year fees waived subject to recoupment — Less: fees waived ) ) — ) Less: expenses paid indirectly (Note 3) — — ) — Net expenses Net investment income (loss) ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on: Investments ) ) Written options — — Net realized gains Capital gain distributions from regulated investment companies — — — Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 35 - FundX Upgrader Fund Statements of Changes in Net Assets Year Ended Period Ended Year Ended September 30, 2012 September 30, 2011(a) October 31, 2010 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ $ ) $ Net realized gain on investments Capital gain distributions from regulated investment companies Change in net unrealized appreciation (depreciation) on investments ) Net change in net assets resultingfrom operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) ) Total distributions to shareholders ) ) ) CAPITAL SHARE TRANSACTIONS Net change in net assets derived from net change in outstanding shares(b) Total change in net assets ) ) NET ASSETS Beginning of period/year End of period/year $ $ $ Undistributed net investment income $ $ $ (a) Effective September 30, 2011, the Funds changed their fiscal year end from October 31 to September 30.The information presented is for the period from November 1, 2010 to September 30, 2011. (b) Summary of capital share transactions is as follows: Year Ended Period Ended Year Ended September 30, 2012 September 30, 2011(a) October 31, 2010 Shares Paid-in Capital Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ $ Shares issued in reinvestment of distributions $ Shares redeemed(c) Net change in shares outstanding ) $ ) ) $ ) ) $ ) (c) Net of redemption fees of $10,858, $48,081 and $43,612, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 36 - FundX Aggressive Upgrader Fund Statements of Changes in Net Assets Year Ended Period Ended Year Ended September 30, 2012 September 30, 2011(a) October 31, 2010 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ $ ) $ Net realized gain on investments Capital gain distributions from regulated investment companies Change in net unrealized appreciation (depreciation) on investments ) Net change in net assets resultingfrom operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) ) Total distributions to shareholders — ) ) CAPITAL SHARE TRANSACTIONS Net change in net assets derived from net change in outstanding shares(b) Total change in net assets ) ) ) NET ASSETS Beginning of period/year End of period/year $ $ $ Undistributed net investment income $ $ — $ (a) Effective September 30, 2011, the Funds changed their fiscal year end from October 31 to September 30.The information presented is for the period from November 1, 2010 to September 30, 2011. (b) Summary of capital share transactions is as follows: Year Ended Period Ended Year Ended September 30, 2012 September 30, 2011(a) October 31, 2010 Shares Paid-in Capital Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ $ Shares issued in reinvestment of distributions — — Shares redeemed(c) Net change in shares outstanding ) $ ) ) $ ) ) $ ) (c) Net of redemption fees of $1,528, $5,543 and $7,393, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 37 - FundX Conservative Upgrader Fund Statements of Changes in Net Assets Year Ended Period Ended Year Ended September 30, 2012 September 30, 2011(a) October 31, 2010 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ $ Net realized gain (loss) on investments Capital gain distributions from regulated investment companies Change in net unrealized appreciation (depreciation) on investments ) Net change in net assets resultingfrom operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) ) Total distributions to shareholders ) ) ) CAPITAL SHARE TRANSACTIONS Net change in net assets derived from net change in outstanding shares(b) ) ) Total change in net assets ) ) NET ASSETS Beginning of period/year End of period/year $ $ $ Undistributed net investment income $ $ $ (a) Effective September 30, 2011, the Funds changed their fiscal year end from October 31 to September 30.The information presented is for the period from November 1, 2010 to September 30, 2011. (b) Summary of capital share transactions is as follows: Year Ended Period Ended Year Ended September 30, 2012 September 30, 2011(a) October 31, 2010 Shares Paid-in Capital Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ $ Shares issued in reinvestment of distributions Shares redeemed(c) $ ) ) ) Net change in shares outstanding ) $ ) ) $ ) $ (c) Net of redemption fees of $15,163, $8,479 and $3,642, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 38 - FundX Flexible Income Fund Statements of Changes in Net Assets Year Ended Period Ended Year Ended September 30, 2012 September 30, 2011(a) October 31, 2010 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ $ Net realized gain (loss) on investments Capital gain distributions from regulated investment companies Change in net unrealized appreciation (depreciation) on investments ) Net change in net assets resultingfrom operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) ) From net realized gain ) ) — Total distributions to shareholders ) ) ) CAPITAL SHARE TRANSACTIONS Net change in net assets derived from net change in outstanding shares(b) ) ) Total change in net assets ) ) NET ASSETS Beginning of period/year End of period/year $ $ $ Undistributed net investment income $ $ $ (a) Effective September 30, 2011, the Funds changed their fiscal year end from October 31 to September 30.The information presented is for the period from November 1, 2010 to September 30, 2011. (b) Summary of capital share transactions is as follows: Year Ended Period Ended Year Ended September 30, 2012 September 30, 2011(a) October 31, 2010 Shares Paid-in Capital Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ $ Shares issued in reinvestment of distributions Shares redeemed(c) Net change in shares outstanding ) $ ) $ ) $ ) (c) Net of redemption fees of $3,982, $15,734 and $8,131, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 39 - FundX ETF Aggressive Upgrader Fund Statements of Changes in Net Assets Year Ended Period Ended Year Ended September 30, 2012 September 30, 2011(a) October 31, 2010 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ $ ) $ Net realized gain on investments Capital gain distributions from regulated investment companies — — Change in net unrealized appreciation (depreciation) on investments ) Net change in net assets resultingfrom operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) ) Total distributions to shareholders — ) ) CAPITAL SHARE TRANSACTIONS Net change in net assets derived from net change in outstanding shares(b) Total change in net assets ) ) ) NET ASSETS Beginning of period/year End of period/year $ $ $ Undistributed net investment income $ $
